DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
 

Response to Amendment
The Amendment, filed on 01/19/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-9 have been considered and examined.  Claim 10 has been canceled.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael et al. (DE102010046021A1) in view of Taudt et al. (US Pub. 2015/0226395).
As to claim 1, Michael discloses a headlight module (Fig. 1-5; 12 headlights) comprising: at least one LED (16 first light source; [0061]) for generating a low beam (78 low beam path.); at least one LED (22 second light source; [0061 ]) for generating a high beam ([0069] 79 high beam); an optical element (30 transparent support body), into which light from said at least one LED (22) for generating a high beam (79) can be emitted to generate the high beam (79); wherein the optical element (30) is set up as a cover (Fig. 3) for a part of the light that can be generated by the at least one LED to generate the low beam (16), wherein the optical element comprises: a first side in which the light from said at least one LED for generating high beam can be emitted to except for an at least one light guide entirely positioned and entirely located on the first side of the optical element; and wherein the surface structuring further includes at least one section corresponding to the at least one guide light guide.
Taudt teaches an at least one light guide (Fig. 6-8; 3 light guides) entirely positioned and entirely located on the first side (see Fig. 6-8; [0041]) of the optical element (14 front end plate curve); and wherein the surface structuring ([0047] light-scattering optics) further includes at least one section (4 light decoupling faces) corresponding to (Fig. 9) the at least one guide light guide (3).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use at least one light guide, optical element and surface structuring configuration as taught by Taudt for optical element and surface structuring configuration as disclosed by Michael  to decouple light in a scattering manner and to enable an efficient, economical and robust, more blurred local projection of individual light decoupling faces or light guides associated therewith, 

As to claim 2, Michael and Taudt disclose/teach wherein the surface structuring (62 of Michael) is formed by a roughening of (focusing microlenses and/or scattering structures; [0054] of Michael; [0047] of Taudt) the decoupling surface (36 of Michael; 4 of Taudt). 

 As to claim 3, Michael discloses the invention as disclosed above except for the optical element has multiple light guides, whereby respective LEDs for coupling the high beam into the optical element are arranged at the free ends of the light guides, and whereby the light guides are constructed adjacent to each other.
Taudt teaches the optical element (2 light guide unit) has multiple light guides (3 light guides), whereby respective LEDs (1 LEDs) for coupling the high ([0039] high light output LEDs; [0011], [0015] main beam) beam (Fig. 7 and 8) into the optical element (14 front end plate) are arranged at the free ends of the light guides (free ends of 3), and whereby the light guides (3) are constructed adjacent to each other (Fig. 7 and 8).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light guide/beam/optical element/surface structure as taught by Taudt for the light guide/beam/optical element/surface structure as disclosed by Michael to utilize the enabling locally a homogenous light distribution, for example to the front, and at the same time also allows a concentrated irradiation of the light guides in those areas in which this is desirable 


As to claim 4, Michael discloses wherein the optical element (30) has a mirrored surface ([0055] partial mirroring; 32 reflective layer) whereby the optical element (30) is arranged in such a way relative to the low beam (78) that can be generated that the low beam can be reflected on the mirrored surface (see Fig. 4).

As to claim 5, Michael discloses wherein the mirrored surface (32; [0055]) appears on a top surface of the optical element (30), whereby the top surface and the decoupling surface form a bezel edge (40 bezel edge) at the edge where these surfaces meet.

As to claim 6, Michael discloses the mirrored surface ends ([0055] the layer 32 has openings which end the mirrored surface in one or several locations.) with a spacing in front of the bezel edge (The spacing only needs to be in front of the bezel edge it doesn’t need to start from the bezel edge, and the opening(s) are in front of the bezel), allowing for a coupling area on the top side into which a part of the low beam can be coupled and uncoupled using the decoupling surface (part of the light from the 

As to claim 7, Michael discloses wherein a cooling and support element (Fig. 3;68 heat sink; [0061] and [0063]) is provided on which the light emitting diode for generating the low beam (16) and the light emitting diode for generating the high beam (22) are arranged (Fig. 3;).  

As to claim 8, Michael discloses wherein the bezel edge (40) has a contour to create a cut-off line (Fig. 3; [0040] aperture edge 40 is used as a cut-off line.) for the low beam ([0037]).

As to claim 9, Michael discloses wherein a lens (Fig. 3; 28 a secondary optics) is positioned in relation to a direction of propagation of the low beam (78) and of the high beam (79) in front of the optical element (30) and the low beam and high beam can be emitted into this lens (28) together ([0044] Fig. 2c).  



Response to Arguments
01/29/2021 have been fully considered but they are not persuasive. The Applicant asserts that Taudt does not disclose/teach “that the at least one light guide is entirely positioned and entirely located on the first side of the optical element.”  The Examiner notes that Taudt does disclose/teach the limitation of “an at least one light guide (Fig. 6-8; 3 light guides) entirely positioned and entirely located on the first side (see Fig. 6-8) of the optical element (14 front end plate curve);”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875    

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875